DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sonne (US Pat. 4,533,137) in view of Dolade Guiardia (WO 2011/048244) and further in view of Chatham et al. (US PGPub. 2017/0020439). 
Regarding claim 1, Sonne describes the invention substantially as claimed, including: A respiratory device (Figure 1, respiratory device 10) 

    PNG
    media_image1.png
    229
    291
    media_image1.png
    Greyscale
for training a user's respiratory fitness (col. 2, lines 10-11: “the reference numeral 10 denote a breathing device suitable for carrying out the training method of this invention.”), comprising: a bi-directional airflow assembly (Fig. 1, Fig. 2, see arrows in Fig. 1) comprising an inspiratory training tube (Fig. 1, intake tube 18), an expiratory training tube (Fig. 1, exhaust tube 19), a connector (Fig. 1, T-shaped valve device 16 with tubular leg 17; col. 2, lines 19-23: “The other end 15 of the mouthpiece 11 tightly receives a tubular leg 17 of a T-shaped valve device, Tubular leg 17 is in open communication through body 16 of the valve device with both an intake tube 18 and an exhaust tube 19”), and a mouthpiece (Fig. 1, mouthpiece 11), wherein each of the inspiratory training tube, expiratory training tube  connector and mouthpiece has a hollow portion (Fig. 11); wherein the connector establishes a first flow path through the hollow portions of the mouthpiece and the inspiratory training tube 
    PNG
    media_image2.png
    161
    481
    media_image2.png
    Greyscale
(Fig. 2, arrows indicating inspiratory flow through 18 and 17), and the connector establishes a second flow path through the hollow portions of the mouthpiece and the expiratory training tube (Fig. 2, arrows indicated expiratory flow through 17 and 19); wherein the inspiratory training tube comprises an inspiratory valve (21) permitting air entry into the inspiratory training tube, and the inspiratory training tube, connector, and mouthpiece define a first volume representing the first flow path for air drawn into the bi- directional airflow assembly when the user inhales through the mouthpiece (col. 2, lines 44-49: “It will be immediately evident that when a trainee positions mouthpiece 11 in his mouth and inhales, valve 28 is closed by disk 29 resting securely over the end of tube 19 while valve 2 opens by disk 23 flexing away from spider 22, permitting inspiration through inlet tube 18, as restricted by the size of opening 25.”); wherein the expiratory training tube (19) comprises an expiratory valve (28) permitting air to exit from the expiratory training tube, and the expiratory training tube (col. 2, lines 51-54: “Similarly upon exhaling through mouthpiece 11 valve 21 closes and valve 28 opens permitting the exhaled air to be vented without restriction through tube 19.”), connector (16/17), and mouthpiece (11) define a second volume representing the second flow path for air blown out of the bi-directional airflow assembly when the user exhales into the mouthpiece (col. 2, lines 44-49); the bi-directional airflow assembly (Fig. 1, breathing device 10) further comprising: a first actuator (Fig. 2, Fig. 3, Fig. 5, diameter restricting device 20) positioned to adjust the inspiratory valve to change a first resistance to movement of air along the first flow path (Fig. 3, Fig. 5, the diameter restricting device 20 is positioned to change a first resistance to movement of air through the intake tube 18; col. 1, lines 45-48: “The inspirational resistance is obtained by inhaling through the mouth utilizing a device having an inlet opening less than the opening of the glottis, i.e. less than about one-half inch in diameter.” and col. 2, lines 31-38: “As can be seen also with reference to Fig. 5, restrictive device 20 is a conventional iris diaphragm including a series of blades 24 slightly positioned over one another such that an opening 25 is formed at their center the diameter of which can be adjusted mechanically exteriorally of device 20. Suitably a scale 26 cooperating with a pointer 27 is utilized  to indicate the diameter of opening 25 to which device 20 is adjusted.”), a pressure sensor (Fig. 1, manometer 30) in communication with the volumes defined by the first flow path and the second flow path to obtain an air pressure data within the bi-directional airflow assembly associated with the user inhaling through, or exhaling into, the mouthpiece.
 	Sonne does not show a second actuator positioned to adjust the expiratory valve to change a second resistance to movement of air along the second flow path or a processing unit configured to receive the air pressure data from the pressure sensor, connect to a display device, and transmit the air pressure data to the display device.  
	Dolande Guiardia, from the same field of endeavor, discloses a respiratory device (Fig. 1, a device, para. 25) comprising an inspiratory training tube (Fig. 4, Fig. 5, end part 1; para. 25), an expiratory training tube (Fig. 4, Fig. 5, end part 1) comprises an inspiratory valve (Fig. 4, membrane defined by a fixed part 6 and a moving part 7), wherein the expiratory training tube comprises an expiratory valve (Fig. 4, membrane defined by a fixed part 6 and a moving part 7), a first actuator (Fig. 5, regulatory mechanism 5) positioned to adjust the inspiratory valve (Fig. 4, Fig. 5, the regulatory mechanism 5 is positioned to adjust the membrane 6/7; para. 8, para. 25, para. 28, para. 30), a second actuator (Fig. 5, regulatory mechanism 5) positioned to adjust the expiratory valve to change a second resistance to movement of air along the second flow path (Fig. 4, Fig. 5, the regulatory mechanism 5 is positioned to adjust the membrane 6/7 to change a resistance to movement of air through the central chamber and end chamber; para. 8, para. 25, para. 28, para. 30). 
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Sonne as taught by Guardia. The motivation for doing so would have been to provide variable resistance in both inspiratory and expiratory airflow, thereby permitting training of inspiratory and expiratory muscles. 
	Chatham, also from the same field of endeavor, discloses a respiratory device (Fig. 1, training device 102) comprising a pressure sensor (Fig. 2, internal sensor 201; para. 49, para. 74-75) in communication with a flow path of the respiratory device (Fig. 1, the internal sensor 201 is in communication with a flow path of the training device 201; para. 49, para. 74-75), and a processing unit (Fig. 1, mobile device 104 includes a processing unit) configured to receive air pressure data from the pressure sensor (Fig. 1, Fig. 2, the mobile device 104 receives air pressure data from the internal sensor 201; para. 49-50, para. 74-75), connect to a display device (Fig. 1, Fig. 2, the mobile device 104 includes a screen; para. 75), and a processing unit (Fig. 1, mobile device 104 includes a processing unit) configured to receive air pressure data from the pressure sensor (Fig. 1, Fig. 2, the mobile device 104 receives air pressure data from the internal sensor 201; para. 49-50, para. 74-75), connect to a display device (Fig. 1, Fig. 2, the mobile device 104 includes a screen; para 75). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sonne as taught by Chatham. The motivation for doing so would have been to provide real-time instruction and feedback to a user during use, thereby guiding users through use at a personalized, controlled intensity as taught by Chatham (para. 51, para. 54). 

Regarding claim 3, Sonne disclose the respiratory device of claim 1, wherein the air pressure data is chosen from the group consisting of an inhale pressure, an exhale pressure, a date, and a time (Fig. 1, the manometer 30 measures inhalation pressure; col. 2, lines 44-50; col. 3, lines 35-37).  
Regarding claim 4, Sonne does not explicitly disclose wherein the display device the processing unit is configured to connect to is chosen from the group consisting of a smartphone, a tablet, a personal computer, a laptop or a mobile device.  Chatham discloses wherein the display device the processing unit is configured to connect to is chosen from the group consisting of a smartphone, a tablet, a personal computer, a laptop or a mobile device (Fig. 1, the mobile device 104 supplying computational power and a screen is a laptop computer, desktop computer, smart cell phone, tablet or customized hand-held device; para. 5-6, para. 73, para. 75). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sonne as taught by Chatham. The motivation for doing so would have been to provide a device to analyze gathered data and provide a metric for inspiratory muscle strength to the user, thereby fueling a user’s athletic performance as taught by Chatham (para. 6, para. 8). 
Regarding claim 5, Modified Sonne does not explicitly disclose wherein the
inspiratory training tube and the expiratory training tube are detachable from the connector. Guardia discloses wherein the inspiratory training tube and the expiratory training tube are detachable from the connector (Fig. 4, end parts 1 are detachable from the intermediate part 2; Abstract). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Sonne as taught by Guardia. The motivation for doing so would have been to facilitate replacement of the membrane and cleaning of the device.
	Regarding claim 6, modified Sonne discloses the respiratory device of claim 5. Modified Sonne does not explicitly disclose further comprising an attachment for measuring a maximum exhale pressure when the user exhales through the mouthpiece and a maximum inhale pressure when the user inhales through the mouthpiece. Chatham discloses further comprising an attachment for measuring a maximum exhale pressure when the user exhales through the mouthpiece and a maximum inhale pressure when the user inhales through the mouthpiece (Fig. 1, internal sensors 201 measure pressure data, including maximum inspiratory pressure; the system is used for inspiratory and expiratory muscle training; para. (0007); para. [0018]; para. [0043]; para. [0048)). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Sonne as taught by Chatham. The motivation for doing so would have been to verify proper inspiratory technique as taught by Chatham (para. [0018]-[0019]).
Regarding claim 7, modified Sonne discloses the respiratory device of claim 6. Modified Sonne does not explicitly disclose wherein a user inputs a training value into the processing unit prior to measuring the maximum exhale pressure and the maximum inhale pressure. Chatham discloses wherein a user inputs a training value into the processing unit prior to measuring the maximum exhale pressure and the maximum inhale pressure (the user sets baseline goals; the user configures various respiratory training regimens/protocols; the user inputs statics values such as weight, height, waist and hip; para. [0006]; para. (0008); para. [0058]; para. [0065)). It would have been
obvious to one of ordinary skill in the art at the time of the invention to modify Sonne as taught by Chatham. The motivation for doing so would have been to modify the training, thereby personalizing the training and feedback as taught by Chatham (para. [0064]-[0065)).
Regarding claim 8, modified Sonne discloses the respiratory device of claim 7. Modified Sonne does not explicitly disclose wherein a user inputs a training session duration into the processing unit prior to beginning the training session. Chatham discloses wherein a user inputs a training session duration into the processing unit prior to beginning the training session (the user can modify the training protocol, including setting the rest period between breaths and the number of training breaths in a session; para. (0064]-[0065}).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Sonne as taught by Chatham. The motivation for doing so would have been to allow the user to set a baseline goal, thereby customizing the training protocol as taught by Chatham (para. [0008]; para. [0064]-[0065)).
Regarding claim 9, modified Sonne discloses the respiratory device of claim 7. Modified Sonne does not explicitly disclose wherein the processing unit is configured to transmit live air pressure data and the results of the training session in a format that is displayed from the display device both visually and audibly. Chatham discloses wherein the processing unit is configured to transmit live air pressure data and the results of the training session in a format that is displayed from the display device both visually (Fig. 4, as a user performs each inspiration, pressure 410 over time 411 is graphed on the screen in real-time; upon completion of a training section, users review data regarding the recent session; para. [0021]; para. [0049]; para. [0061]; para. [0076)) and audibly (sound feedback; para. [0057}). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Sonne as taught by Chatham. The motivation for doing so would have been to allow a user to monitor training in real-time and to compare results of multiple training sessions to monitor training over time as taught by Chatham (para. [0008]; para. [0059]; para. [0061)).
Regarding claim 11, modified Sonne discloses the respiratory device of claim 1. Modified Sonne does not explicitly disclose wherein the processing unit is configured to receive user input, to display prompts guiding a user through a training session with the respiratory device, and to display live air pressure data during the training session. Chatham discloses wherein the processing unit is configured to receive user input (Fig. 1, the mobile device 104 receives user input; para. [0006]; para. (0058); para. [0064]-[0065)), to display prompts (Fig. 4, user prompt 401) guiding a user through a training session with the respiratory device (the breathing training App provides instruction and feedback during a training session; para. [0021]; para. [0050]), and to display live air pressure data during the training session (Fig. 4, as the user performs each inspiration, pressure 410 over time 411 is graphed on the screen; para. [0076}). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Sonne as taught by Chatham. The motivation for doing so would have been to guide a user through a personalized, controlled intensity training session, thereby training the user to
exhaustion as taught by Chatham (para. [0051)).
	Regarding claim 12, modified Sonne discloses the respiratory device of claim 1. Modified Sonne does not explicitly disclose wherein each of the first actuator and the second actuator changes the compression of a spring attached to one of the inspiratory valve or the expiratory valve, thereby changing a force applied to one of the inspiratory valve or the expiratory valve by said spring. Guardia discloses wherein each of the first actuator and the second actuator changes the compression of a spring attached to one of the inspiratory valve or the expiratory valve (Fig. 5, each regulatory mechanism 5 changes the compression of a spring 8 attached to the respective membrane 6/7; para. [0028]; para. [0030]), thereby changing a force applied to one of the inspiratory valve or the expiratory valve by said spring (Fig. 5, the force applied to the respective membrane 6/7 is changed; para. [0030}). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Sonne as taught by Guardia. The motivation for doing so would have been to facilitate varying the pressure of the inspiratory and expiratory valves, thereby facilitating training of the inspiratory and expiratory muscles.
Regarding claim 13, modified Sonne discloses the respiratory device of claim 12. Modified Sonne does not explicitly disclose further comprising at least one screw that turns in response to manual rotation, thereby causing the first actuator or second actuator to change the compression of said spring and said force applied to one of the inspiratory valve or the expiratory valve by said spring. Guardia discloses further comprising at least one screw that turns in response to manual rotation (Fig. 5, the regulatory mechanism 5 comprises a rotational control part that turns in response to manual rotation; para. [0007]; para. [0025}), thereby causing the first actuator or second
actuator to change the compression of said spring (Fig. 5, rotation of the rotational control part causes the regulatory mechanism 5 to change the compression of the spring 8; para. [0008]; para. (0028); para. [0030]) and said force applied to one of the inspiratory valve or the expiratory valve by said spring (Fig. 5, the force applied to the membrane 6/7 by the spring 8 is changed; para. [0008]; para. [0028]: para. [0030]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Sonne as taught by Guardia. The motivation for doing so would have been to facilitate manual adjustment of the inspiratory and expiratory pressure.
Regarding claim 14, modified Sonne discloses the respiratory device of claim 1. Modified Sonne does not explicitly disclose wherein the processing unit is configured to send electronic commands to at least one of the first actuator and second actuator that adjust at least one of the first actuator and the second actuator in response to user input. Chatham discloses wherein the processing unit is configured to send electronic commands to at least one of the first actuator and second actuator that adjust at least one of the first actuator and the second actuator in response to user input (one or more valves are electronically adjusted in order to change the amount of resistance applied to air-flow; para. (0049]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Sonne as taught by Chatham. The motivation for doing so would have been to control the valves to achieve a particular profile for power or endurance training as taught by Chatham (para. [0049)}).

Claim(s) 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sonne (US Pat. 4,533,137) in view of Dolade Guiardia (WO 2011/048244) and further in view of Chatham et al. (US PGPub. 2017/0020439), and further in view of Mckenna (US Pat. 5,255,687). 
Regarding claim 2, modified Sonne discloses the respiratory device of claim 1. Modified Sonne does not explicitly disclose wherein the connector comprises a first valve and a second valve arranged to close the second flow path when air moves along the first flow path, and to close the first flow path when air moves along the second flow path. McKenna discloses a respiratory device (Figs. 1-3, a valve device; col. 1, In. 27) comprising a connector (Fig. 3, inhalation port 16) and a mouthpiece (Fig. 1, mouth piece 10), wherein the connector (Fig. 3, inhalation port 16) comprises a first valve (Fig. 3, inhalation membrane 36) and a second valve (Fig. 3, exhalation membrane 40)  arranged to close the second flow path when air moves along the first flow path (Figs. 3-5, the exhalation membrane 40 closes the exhalation flow path during inhalation; col. 3, In. 42-col. 4, In. 1), and to close the first flow path when air moves along the second flow path (Figs. 3-5, the inhalation membrane 36 closes the inhalation flow path during exhalation; col. 3, In. 42-col. 4, In. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Sonne as taught by McKenna. The motivation for doing so would have been to provide an exercise respiratory valve with no dead space as taught by McKenna (col. 1, Ins. 66-68). 
Regarding claim 15, modified Sonne discloses the respiratory device of claim 1. Modified Sonne does not explicitly disclose further comprising a bi-directional valve to close the second flow path when air moves along the first flow path, and to close the first flow path when air moves along the second flow path. McKenna discloses a respiratory device (Figs. 1-3, a valve device; col. 1, In. 27) further comprising a bi-directional valve (Fig. 3, valve cartridge housing 26 and membranes 36, 40 define a bi-directional valve) to close the second flow path when air moves along the first flow path (Figs. 3-5, exhalation membrane 40 of the valve cartridge housing 26 closes the exhalation flow path during inhalation; col. 3, In. 42-col. 4, In. 1), and to close the first flow path when air moves along the second flow path (Figs. 3-5, inhalation membrane 36 of the valve cartridge housing 26 closes the inhalation flow path during exhalation; col. 3, In. 42-col. 4, In. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Sonne as taught by McKenna. The motivation for doing so would have been to provide an exercise respiratory valve with no dead space as taught by McKenna (col. 1, Ins. 66-68).

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or show the air pressure data is a voltage output sensed by the pressure sensor, and the processing unit converts the voltage output to a pressure value representing the air pressure data transmitted to the display device.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892 for cited art of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNDHARA M GANESAN whose telephone number is (571)272-3340. The examiner can normally be reached 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNDHARA M GANESAN/Primary Examiner, Art Unit 3784